Aquilex Holdings LLC   Exhibit 10.2

 

Form of Consent

FORM OF CONSENT

Dated as of February 28, 2011

The undersigned, AQUILEX ACQUISITION SUB III, LLC, AQUILEX CORPORATION, AQUILEX
HYDROCHEM, INC., AQUILEX HYDROCHEM INDUSTRIAL CLEANING, INC., AQUILEX SMS, INC.,
AQUILEX WSI, INC., AQUILEX FINANCE CORP. and AQUILEX SPECIALTY REPAIR AND
OVERHAUL, INC., as Guarantors under the Credit Agreement referred to in the
foregoing Amendment, hereby consent to such Amendment and hereby confirm and
agree that (a) notwithstanding the effectiveness of such Amendment, the Credit
Agreement and Guaranty are, and shall continue to be, in full force and effect
and are hereby ratified and confirmed in all respects, except that, on and after
the effectiveness of such Amendment, each reference in the Credit Agreement and
Guaranty to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by such
Amendment, and (b) the Collateral Documents to which such Grantor is a party and
all of the Collateral described therein do, and shall continue to, secure the
payment of all of the Guaranteed Obligations (in each case, as defined therein).

 